Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Priority
2. 	Acknowledgment is made of applicant's claim for foreign priority based on an
application filed in China on 12/25/2017. It is noted, however, that applicant has not filed a certified copy of the 201711420785.8 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement Objection
3.  	The information Disclosure Statement (IDS) filed on 12/25/2018 has been considered. 
             Claim Objections

4. 	Claims 1-5 are objected to because of the following informalities:
	In claims 1-5, too many “and” recited which is confused to the meaning of the limitations. It is suggested to make it simple and clear, each limitation separate by a comma “,”. 
	In claims 2-5, “A method and system…” should be “the method…” to avoid antecedent basis.
In claims 2-3, “DSP&CPLD” without its description.
	In claim 2-3, the term “can” is not positive term.
	In claim 5, the term “will” or “can be” is not positive term.
	The following “the…” should be corrected to avoid lacking antecedent basis. 

Further, “the distance”, “the area”, “the electric field signal”, the respective detection and inversion”, “the detection data”, “the data”, “the detection efficiency”, “the influence”, “the spatial”, “the inversion result”, “the inversion”, “the data transmission volume”, “the inversion calculation time”, where “the” should be corrected to avoid lacking antecedent basis.
	In claim 2, “the wireless module”, “the USB”, “the power conversion circuit”, “the real-time control”, “the geographical coordinates”, “the inversion parameter”, “the detection data”, “the measuring points”, where “the” should be corrected to avoid lacking antecedent basis.
	In claim 3, “the USB”, “the operating power supply”, “the wireless module”, “the GPS module”, “the geographical coordinates”, “the real-time detection data”, “the inversion parameters”, where “the” should be corrected to avoid lacking antecedent basis..
	In claim 4, “the synchronous”, “the detection area”, “the communication distance”, “the center”, “the maximum communication”, “the timing mechanism of the GPS”, where “the” should be corrected to avoid lacking antecedent basis.
	In claim 5, “the real-time”, “the collected data”, “the data inversion”, “the specific inversion algorithm”, “inversion parameters”, “the data transmission volume”, “the host”, “the overall data”, where “the” should be corrected to avoid lacking antecedent basis..
	Appropriate correction is required.
Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 2-3 recite “the GPS module is configured” and claim 3, “the wireless module… which is configured for” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a non-structural term “module” without sufficient structure to achieve the function. It is not limit the scope of the claim to any specific manner or structure for performing the claimed function, and is construed to invoke 35 USC 112 or pre-AIA  35 U.S.C. 112, sixth paragraph.  	
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: module configured for in claims 2-3. 
 Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification, e.g. as shown in figure 2  performing the claimed function and equivalents thereof. 


 Claim Rejections - 35 USC § 112 	
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
10.	Applicant claims a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim MPEP 2173.05(p)(II):

11.	The recitation in claim 1, “N²-1 detection and inversion extension…” is indefinite. It is not clear whether if the value is zero when N=1 (odd number)?
Further, “wherein i=1,2,…, N²-1” is indefinite. It is unclear what is the relationship between “i” and “N²-1” when i=even number and N=odd number?
Furthermore, in page 1 last 2 lines, “it makes full use of the calculation ability of the detection and inversion host…”, “it minimizes the data transmission”, and in claim 2, “when it is to detect three magnetic field signals”, are indefinite. It is unclear what it means by “it”, what “it” represents for?
In addition, in lines 8-9, “wireless networking and cooperation” is indefinite. It is unclear what it means by “cooperation”? What is the relationship between wireless networking and cooperation? There is not explaining in the disclosure.

The recitation in claim 4, “…at four vertices of the dot matrix is the same” is indefinite. It is unclear what it means by “the same” of what? Further, “which makes full use of effective distance of RF…” is indefinite. It is not clear what “makes full use”?
In addition, “the maximum communication distance is 7.707 (N-1) D” is indefinite. It is unclear whether or not the above underlined is a formula? Further when N=1 (N=odd number), the above formula is zero to the maximum communication distance?
 Dependent claims are rejected for the same reason as its respective parent claim.   
Claim Rejections - 35 USC § 101 
12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-5 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.
	Specifically, representative Claim 1 recites:  a detection and inversion host (M) with wireless networking function; and N2-1 detection and inversion extensions (Si) with wireless communication functions; the distance between each two detection and inversion extensions (Si) is D, wherein i=1, 2, ..., N2-1, and N is an odd number, 
wherein the detection and inversion host is configured for collecting magnetic field signal in the area and the electric field signal at measuring points, wireless networking  synchronous detection and real-time inversion control of the respective detection and inversion extensions (Si); the detection and the inversion extensions (Si), under cooperative control of the detection and inversion host, is configured to synchronously collect the electric field signal at the measuring points and invert the detection data at the measuring points in real-time; during detection, the detection and inversion host and the detection and inversion extensions (Si) are arranged across N2 measuring points in the detection area and the data at each measuring point is collected synchronously, and the detection efficiency is increased by N2 compared to single point detection, and the influence of the spatial and temporal variance in asynchronous detection on the inversion result is avoided; in the inversion, the detection and inversion extensions (Si) at each measuring points carryout real-time inversion of the collected data under cooperative control of the detection and inversion host and return the inversion result to the detection and inversion host, and it makes full use of the calculation ability of the detection and inversion host and the detection and inversion extensions (Si), and it minimizes the data transmission 1CLAIMS volume and saves the inversion calculation time.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process and machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mathematical Relationships/Calculations, such as N2-1, increased by N2, and inversion and Mental Process such as concepts performed in the human mind i), it minimizes the data transmission 1CLAIMS volume and saves the inversion calculation time.   Thus, the step 2A – prong I is yes.   
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: a detection and inversion host (M) with wireless networking function; and N2-1 detection and inversion extensions (Si) with wireless communication functions; the distance between each two detection and inversion extensions (Si) is D, wherein i=1, 2, ..., N2-1, and N is an odd number, wherein the detection and inversion host is configured for collecting magnetic field signal in the area and the electric field signal at measuring points, wireless networking, is insignificant extra-solution activity MPEP 2106.05(g). The claim does not do anything excepting collecting and measuring data. 
The claim, the additional elements in the preambles “magnetotelluric synchronous detection and real-time inversion” is not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements, considered individually and in

technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient
to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior
art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-5 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.  
Statements of § 102 and 103
14. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103 
15.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


16.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Campbell et al, hereinafter Campbell (US patent 8,836,336) in view of Jing et al, hereinafter Jing (US patent 8,923,094). 

Due to the machine translation of foreign language document into English, the claims are not sufficient quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the examiner.

As per Claim 1, Campbell teaches a method and system of magnetotelluric synchronous detection and real-time inversion, wherein the system comprises: 
a detection and inversion host (M) with wireless networking function (Fig 1, control systems 122/124 includes EM receivers 130 detect and receive data and combine using joint inversion, col 3 lines 37-39, col 5 lines 56-65, col 6 lines 59-65 ); and N2-1 detection and inversion extensions (Si) ( Fig 4, receivers 130, each extends a part, col 4 line 55-56 ) with wireless communication functions ( Fig 7, network interface 710, col 5 lines 59-62 ); the distance between each two detection and inversion extensions (Si) is D, wherein i=1, 2, ..., N2-1, and N is an odd number ( Fig 1, 108 is a distance between electrode 108A and 108B, col 4 lines 10-26 ), wherein the detection i) ( perform parallel (concurrently “synchronous”), col 5 lines 47-52 ); 
the detection and the inversion extensions (Si), under cooperative control of the detection and inversion host ( Fig 1, control systems 122 and 124 “cooperation control”, col 4 lines 50-54 ), is configured to synchronously collect the electric field signal at the measuring points and invert the detection data at the measuring points in real-time ( e.g. receivers 130 receive EM signals at the same time, col 4 lines 55-67, col 7 lines 37-55 ); 
during detection, the detection and inversion host and the detection and inversion extensions (Si) are arranged across N2 measuring points in the detection area and the data at each measuring point is collected synchronously ( col 3 lines 16-19 ), and the detection efficiency is increased by N2 compared to single point detection, and the influence of the spatial and temporal variance in asynchronous detection on the inversion result is avoided ( e.g. perform in different time “asynchronous”, col 5 lines 27-46 ); 
in the inversion, the detection and inversion extensions (Si) at each measuring points carryout real-time inversion of the collected data under cooperative control of the detection and inversion host and return the inversion result to the detection and inversion host ( col 5 lines 63-66, col 6 lines 60-66, col 8 lines 32-46 ).  
Campbell does not explicitly teach it makes full use of the calculation ability of the detection and inversion host and the detection and inversion extensions (Si), and it minimizes the data transmission 1CLAIMS volume and saves the inversion calculation time.  
Jing discloses it makes full use of the calculation ability of the detection and inversion host and the detection and inversion extensions (Si), and it minimizes the data transmission 1CLAIMS volume and saves the inversion calculation time ( col 13 lines 33-46, col 17 lines 32-40, col 19 line 34-35).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Campbell having travel time inversion to help reducing velocity error to improve the crustal velocity estimates and reduce the amount of memory required to store the data (Jing, col 13 lines 33-46, col 19 lines 34-35).  5 


 
Novel and Non-Obvious Subject Matter 
17.	Claims 2-5 are considered novel and non-obvious subject matter with respect to the prior art but as currently are objected to as being dependent upon a rejected base claim under 101 and 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reason for allowance of claims 2-5 are all elements which are in the magnetotelluric synchronous detection and inversion device are not found in the prior art. 
Conclusion  
18.	In addition, the following prior arts disclose the same concept of magnetotelluric synchronous detection and inversion, such as Colombo et al, hereinafter Colombo (US 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 /LYNDA DINH/ Examiner, Art Unit 2865                                                                                                                                                                                                       


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863